Filed electronically with the Securities and Exchange Commission on March 16, 2011 File No. 002-21789 File No. 811-01236 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No. 80 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 80 |X| DWS MARKET TRUST (formerly DWS BALANCED FUND) (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: 617-295-1000 John Millette, Secretary DWS Market Trust One Beacon Street, Boston, MA 02108 (Name and Address of Agent for Service) Copy to: David A. Sturms, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, IL 60601 It is proposed that this filing will become effective (check appropriate box): | X | Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Fund(s), (each) a series of the Registrant: ● DWS Balanced Fund — Class A, Class B, Class C, Class S and Institutional Class SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 4th day of March 2011. DWS MARKET TRUST By:/s/Michael G. Clark Michael G. Clark* Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Michael G. Clark Michael G. Clark* President March 4, 2011 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer March 4, 2011 /s/John W. Ballantine John W. Ballantine* Trustee March 4, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee March 4, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee March 4, 2011 /s/Keith R. Fox Keith R. Fox* Trustee March 4, 2011 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee March 4, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee March 4, 2011 /s/Richard J. Herring Richard J. Herring* Trustee March 4, 2011 /s/William McClayton William McClayton* Trustee March 4, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee March 4, 2011 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee March 4, 2011 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee March 4, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee March 4, 2011 *By:/s/Caroline Pearson Caroline Pearson ** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post Effective Amendment No. 73 to the Registration Statement filed on December 31, 2008. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
